Citation Nr: 1142658	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  06-24 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to June 1972 and from December 1974 to August 1995.
This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.  

The Veteran was scheduled for a Board hearing in September 2007.  In a statement, dated in September 2007, the Veteran withdrew his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

This matter was previously before the Board in December 2006, February 2008, and July 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's directives. 


FINDINGS OF FACT

1.  The earliest clinical evidence of a history of hypertension is in 2000, and reflects a diagnosis in 1999. 

2.  The competent clinical evidence of record is against a finding that the Veteran has hypertension causally related to active service.

3.  The Veteran is less than credible with regard to the onset of hypertension.


CONCLUSION OF LAW

Hypertension was not incurred in, nor aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in February 2005, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice did not inform the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman; such notice was provided to the Veteran in correspondence dated in March 2008.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private and VA medical records, and the Veteran's statements in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to attempt to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.  

The Veteran alleges that he was medically advised to start blood pressure medication in 1996.  He has not only failed to provide any medical records of such a recommendation, or authorization for VA to obtain such records, but he has affirmatively indicated that he will not be of assistance in obtaining the records.  In his VA Form 9, he stated that civilian practitioner documents have no "rational, moral, or legal relevance" or "bearing" on the issue of entitlement to service connection.  Moreover, he stated that some practitioners do not have records, they are not in the area, and that he was unable to locate them.  He stated that even if he had the time to find his former practitioners, he would not do so.  Thus, the Board finds that VA does not have a further duty to attempt to obtain records.

A VA examination and opinion with respect to the issue on appeal was obtained in July 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In July 2011, the Board found that the July 2009 opinion was inadequate because it did not contain sufficient rationale.  Pursuant to its remand, the AMC obtained a supplemental medical opinion in August 2011.  The Board finds that the VA examination and the supplemental opinion are adequate.  The opinion considers the pertinent evidence of record, to include the STRs.  Rationale was provided for the opinion proffered.  Although the report contains some minor errors, the Board finds that the report, when considered in its entirety and with the evidence of record as a whole, is adequate.  In this regard, the Board notes that the examiner stated that blood pressure readings beginning in 1985 are in the file.  As noted below, the claims file includes a blood pressure reading from August 1969, June 1972, June 1974, and August 1981.  As there are numerous subsequent blood pressure readings of record over the next twenty years, the Board finds this oversight to be de minimus.  In addition, the examiner's opinion, when restated from his first opinion, contains an extra "not".  The Board finds that the examiner's opinion, when considered with the accompanying rationale, and the previous opinion, is that the Veteran's hypertension is not at least as likely as not causally related to active service.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred, or a disease contracted, in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The medical criteria relevant to rendering a diagnosis of hypertension for VA purposes is governed by VA Training Letter 00-07 (July 17, 2000), which states that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  

The Veteran avers that he has hypertension as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record includes a July 2009 VA examination report which reflects that the Veteran has a diagnosis of hypertension.  Thus, the first element has been met. 

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran avers that he had borderline hypertensive blood pressure readings while on active duty.  He further indicates that his blood pressure in service was controlled by his physical activity (e.g. running).

The Veteran's STRs reflect numerous blood pressure readings; however, the majority of these readings reflect that they were taken while the Veteran was seeking treating for complaints related to fever, colds, infections, or pain (i.e.  124/72: February 1982: chronic Achilles tendonitis; 128/88 and 142/92: March 1992 -- neck and back pain; 132/86: October 1993 --chest cold; 132/86: November 1993 --persistent cough; 140/78: April 1994--earache and congestion;156/95: October 1994--complaints of fever, back pain, and difficulty with urination;133/78: November 1994-- calf pain;136/88: January 1995--acute sinusitis; 132/96: Feb 91--neck pain; 124/96 July 90--ear ache; 151/84 June 1989--prostatatis; 136/93 May 1986-- otitis media bilateral; 140/82: September 1986 -- viral type syndrome; 132/82: July 1986 -- otitis media; 140/90: 1984 -- muscle rupture of calf; 115/75: August 1981-chronic Achilles tendonitis).

There are also blood pressure readings taken when the Veteran did not have complaints of fever, cold, infections, or pain.  An August 1969 report of medical examination, prior to entrance onto active service reflects a blood pressure reading of 132/78.

A June 1972 report of medical examination reflects that upon clinical examination, the Veteran had a blood pressure reading of 130/80.

A June 1974 ROTC report of medical history reflects that the Veteran denied high or low blood pressure.  The report of medical examination reflects that upon clinical examination, the Veteran had a blood pressure reading of 132/86.

A September 1985 report of medical examination for periodic physical purposes reflects that the Veteran had a blood pressure reading of 108/70.  The report of medical history reflects that the Veteran denied high or low blood pressure. 

A December 1990 "over 40" medical examination report reflects that the Veteran had a blood pressure reading of 126/78.  The report of medical history reflects that the Veteran denied ever having had high or low blood pressure.  

The Veteran's report of medical history, dated in April 1995, for retirement purposes reflects that he reported that he had never had high or low blood pressure.  The report of medical examination reflects a blood pressure reading of 122/78.

The STRs do not reflect that the Veteran had hypertension for VA purposes while in service.  Although, there are blood pressure readings of record which have a diastolic blood pressure of 90 mm Hg or a systolic pressure of 140 mm Hg or more, there are also several readings which do not reflect hypertension.  Notably, the readings taken upon retirement and periodic physicals are against such a finding of hypertension.

On his 1995 report of medical history for retirement purposes, the Veteran stated that he had had 23 disabilities or problems in service; however, he specifically denied high or low blood pressure.  The Board finds that if the Veteran had knowledge or an indication that he had high blood pressure at that time, it would have been reasonable for him to have reported it when he reported 23 other disabilities; he did not.  As noted above, the Veteran's report of medical examination for retirement purposes, reflects that upon clinical examination, his blood pressure was 122/78.  Thus, the STRs reflect that the Veteran's blood pressure in 1995 upon retirement, was normal, and was actually lower than his blood pressure in August 1969, prior to active duty.

The Board notes that on his VA Form 9, dated in July 2006, the Veteran avers that he had borderline high blood pressure in service and that in 1996, his doctor wanted to start him on medication.  However, in a private medical history form, noted by initials to have been reviewed in 2000, 2001, 2002, twice in 2003, and in 2004, the onset date of the Veteran's hypertension is listed as 1999, approximately four years after separation from service.  In addition, the Veteran reported on his VA Form 21-526 that Dr. S. L. has been his treating physician for hypertension.  He did not provide authorization for VA to obtain records from any other treating physician for hypertension.  Dr. S.L.'s records reflect the diagnosis of hypertension in 1999.  

The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Board notes that the Veteran is competent to attest to the fact that he was told by clinical personnel that he has "borderline" high blood pressure.  However, based on the Veteran's reported history of being diagnosed with hypertension in 1999 or 1997 (as reported by the Veteran), the Board finds that any statement by the Veteran that he was diagnosed in 1996, within one year of separation from service, to be less than credible.  In addition, the Board finds that any such contention that the Veteran was informed that he had borderline hypertension in service, is less than credible when reviewed in light of the Veteran's numerous STRs which are negative for any diagnosis of borderline hypertension or hypertension, and are negative for any clinical recommendations pertaining to elevated blood pressure.  If a clinician had informed the Veteran that he had borderline hypertension, the Board finds that it would have been reasonable for the clinician to have noted such a finding in the Veteran's STRs on any one of his numerous visits; it is not noted.  Moreover, the private records reflect a history of hypertension from 1999, and the Veteran denied ever having had high blood pressure in 1995 upon retirement.  A private record list of medications dated in 2002, 2003, and 2004, lists the Veteran as beginning taking the medication, Norvasc, in 2000.   

The Veteran underwent a VA examination in July 2009.  The Veteran's blood pressure readings were 120/80, 115/78, and 110/75.  The Veteran reported that he had been under observation for several years for borderline hypertension, but in 1997, a diagnosis of treatable hypertension was made and medication was prescribed.  The 2009 examiner found that he had primary hypertension, which was well controlled with current medication.  The examiner opined that it is not at least as likely as not that a treatable hypertension first diagnosed in 1997 (as claimed by the Veteran) is related to borderline blood pressure elevation in the Veteran's 1969 to 1972 military service; however, he did not provide a rationale.  

In August 2011, the July 2009 VA examiner issued another opinion.  He noted that that the Veteran was not placed on medication in service, and that his blood pressure in April 1995 (retirement physical) was well within normal limits.  The examiner stated that the Veteran's lifestyle by itself caused his blood pressure to normalize, and therefore a diagnosis of primary hypertension could not be made during his military service.  He further stated that if the Veteran's blood pressure had been abnormal despite his physical exercise, then a diagnosis of primary hypertension could be made; however, this was not the case with the Veteran.  The examiner's opinion was against a finding that the Veteran's hypertension was related to active service.  

The Veteran's accredited representative has noted that the VA regulations allow for continuity of symptomatology, not necessarily continuity of treatment, when awarding service connection.  The Board agrees with this statement; however, the evidence of record does not support a finding that the Veteran had a continuity of symptomatology of hypertension since service.  The evidence reflects that the Veteran had blood pressure within normal limits upon separation, that his blood 
pressure was actually lower upon separation than entrance, that the Veteran, upon retirement, denied ever having had high blood pressure, and that the Veteran was not diagnosed with hypertension within one year after separation from service.  The Board finds, based on the medical records, that elevated blood pressure readings in service were acute and transitory.  

Thus, there is no clinical evidence that the Veteran's hypertension is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's hypertension is against any such finding.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.

The Board finds that the third requirement for service connection has not been met.  There is no competent credible evidence of a nexus between the current disability and the in-service disease or injury, and no credible evidence of continuity of symptomatology.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


